346 F.2d 685
UNITED STATES of America, Appellee,v.Leo Franklin FORESTER, Appellant.
No. 9753.
United States Court of Appeals Fourth Circuit.
Argued May 7, 1965.May 20, 1965.

Edward R. Green, Winston-Salem, N.C.  (Fred G. Crumpler, Jr., and White, Crumpler, Powell, Pfefferkorn & Green, Winston-Salem, N.C., on brief), for appellant.
William H. Murdock, U.S. Atty.  (William W. Goodrich, Asst. Gen. Counsel for Food and Drugs, and Joanne S. Sisk, Atty., U.S. Dept. of Health, Education, and Welfare, on brief), for appellee.
Before HAYNSWORTH, Chief Judge, BRYAN, Circuit Judge, and LEWIS, District Judge.
PER CURIAM:


1
A trial to the District Court, without a jury, upon an eight-count information resulted in each instance in the conviction of Leo Franklin Forester for violation of the Federal Food, Drug, and Cosmetic Act, 503(b)(1)(B) and 301(k), 21 U.S.C. 353(b)(1)(B) and 331(k).  Offering no evidence for himself or objection to the prosecution's proof, defendant stood in the trial court upon a motion to dismiss the information for the unconstitutionality stitutionality of 503(b)(1)(B) because of vagueness and uncertainty.  The Court denied the motion, adjudged Forester guilty and sentenced him to one year imprisonment, with suspension of the last six months during probation of five years.  We find no error in the trial or judgment.  United States v. 2600 State Drugs, Inc., 235 F.2d 913 (7 Cir. 1956), cert. den. 352 U.S. 848, 77 S. Ct. 68, 1 L. Ed. 2d 59 (1956).


2
Affirmed.